Citation Nr: 0947357	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-38 607	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating 
for tuberculosis with mediastinal mass.

3.  Entitlement to an effective date prior to March 31, 2006 
for the grant of service connection for Type-II diabetes 
mellitus.

4.  Entitlement to service connection for a dental 
disability, for compensation and/or treatment purposes.

5.  Entitlement to service connection for hypertension, 
including as secondary to service-connected disability.

6.  Entitlement to service connection for a heart disability, 
including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION


The Veteran had active service from March 1968 to October 
1970 and from March 1972 to December 1978.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  By a decision dated in October 2009, the Board denied 
entitlement to an effective date prior to March 31, 2006 for 
the grant of service connection for Type II-diabetes 
mellitus, denied entitlement to service connection for 
hypertension, to include as secondary to service-connected 
disability, and denied entitlement to service connection for 
a heart disability, to include as secondary to service-
connected disability.  The Board also remanded for further 
development the issues of entitlement to service connection 
for a dental disability for compensation and/or treatment 
purposes, entitlement to a compensable initial disability 
rating for tuberculosis with mediastinal mass, and 
entitlement to an increased initial disability rating for 
PTSD.

2.  On November 13, 2009 the Board was notified that the 
appellant died in June 2009, during the pendency of his 
appeal.


CONCLUSIONS OF LAW

1.  Vacatur of the Board's October 16, 2009 decision with 
respect to the issues of entitlement to an effective date 
prior to March 31, 2006 for the grant of service connection 
for Type II-diabetes mellitus, entitlement to service 
connection for hypertension, to include as secondary to 
service-connected disability, entitlement to service 
connection for a heart disability, to include as secondary to 
service-connected disability, entitlement to service 
connection for a dental disability for compensation and/or 
treatment purposes, entitlement to a compensable initial 
disability rating for tuberculosis with mediastinal mass, and 
entitlement to an increased initial disability rating for 
PTSD, is warranted. 38 U.S.C.A. § 7104 (West 2002);38 C.F.R. 
§ 20.904 (2009).

2.  Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of the claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision when a Veteran is 
denied due process of law.  38 C.F.R. § 20.904 (a).  
Unfortunately, the appellant died during the pendency of the 
appeal.  Although the Veteran died on June [redacted], 2009, the 
Board did not receive notice of the Veteran's death until 
November 2009, which was one month after issuance of the 
October 2009 Board decision and remand.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Because of the Veteran's death in 
June 2009, the Board, in October 2009, lacked jurisdiction to 
adjudicate the issues on appeal or to issue the remand order; 
therefore, they must be vacated.  

Similarly, the appeal on the merits has become moot by virtue 
of the death of the appellant and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

1.  The Board's October 16, 2009 decision with respect to the 
denial of entitlement to an effective date prior to March 31, 
2006 for the grant of service connection for Type II-diabetes 
mellitus, denial of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
disability, and denial of entitlement to service connection 
for a heart disability, to include as secondary to service-
connected disability, and remand of the issues of entitlement 
to service connection for a dental disability for 
compensation and/or treatment purposes, entitlement to a 
compensable initial disability rating for tuberculosis with 
mediastinal mass, and entitlement to an increased initial 
disability rating for PTSD, is vacated.

2.  The appeal is dismissed.




		
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


